Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
DETAILED ACTION
As filed, claims 21, 22, 24, 29-35, 37-40 are pending of which claims 21, 24, are amended. Claims 1-20, 23, 25-28, 36 are cancelled.
Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 09/29/2021 by Mr. Bjorn Bielec  is acknowledged. However, the data presented in Fig 1 and Fig 2 of the declaration is illegible, does not show labeled distinctive picks, or color coded and therefore experimental data submitted  cannot be interpreted.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 24, 25-27 under 35 U.S.C. § 112 second  paragraph  is maintained  
The rejection of claims 25-27 under 35 U.S.C. § 112 fourth  paragraph  is moot. The applicants canceled  claims 25-27.
3.The rejection of claims 21-40  under 35 U.S.C. § 103 over US 2009/0130052 A1 by Schmidt  and Albert et al. Biomacromolecules 2003 is withdrawn per claim amendments. Additionally, the  applicants canceled Claims 1-20, 23, 25-28, 36.
4.The rejection of claim 24 under 35 U.S.C. § 103 over US 2003/0031644 is maintained.
           Applicant's arguments filed 10/11/2021 (Remarks page 7-8)  have been fully considered but they are not persuasive for the following  reasons. 
Shown below is the polymer  disclosed by the ‘644 publication.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Given that claim 24 does not specify the structure of the claimed polymer the teachings of the prior art read on the  claimed substance comprising an oxyalkylene diamine, an alkylene diamine, the end-capping comprises amino compound i.e. guanidine wherein at least a portion of the end-capping agent comprises a guanidine or a salt thereof, wherein the end-capping agent contains no primary alkyl amine group. Therefore, the prior art relied upon and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to modify polymer comprising alkylenediamines, oxyalkylenediamines and have guanidine as terminals group comprising guanidine  and have reasonable expectation of success. 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The PGPub of claimed disclosure does not include chemical structures and characterization data of any of the claimed polymer species bearing guanidine end-groups. The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the 
The Applicant has not shown evidence of substantially improved and unexpected results or properties between the instantly claimed polymer comprising an oxyalkylene diamine, an alkylene diamine, and a terminal group, wherein the terminal group comprises a guanidine and the prior art polymers.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Claim Objections
1.Claim 21 is objected to because of the following informalities: claim 21 should be rephrased to address repetitive terminology “wherein” (recited 10 times in claim 21).
2. Claim 24 is objected to because of the following informalities: claim 24 should be rephrased to address repetitive terminology “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
According to the Federal Circuit, a purpose of 35 U.S.C. § 112, ¶2 is to provide notice to the public of a patentee’s right to exclude:

Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. 

Halliburton Energy Services, Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008) (citations omitted)(emphasis added).  The court further stated: 

We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.

Id. at 1255.

Claim 24 recites: “A polymeric product comprising a
polymeric condensation product comprising an oxyalkylene diamine, an alkylene diamine, and a terminal group;
wherein the polymeric product comprises a guanidine or a salt thereof at a terminal position of the polymeric product;
wherein at least a portion of the terminal group comprises a guanidine or a salt thereof,
wherein the terminal group contains no primary alkyl amine group, wherein the polymeric product exhibits cytotoxicity less than 0.03 ng TBT eq./g, and wherein a ratio of C to N (C/N) of the polymeric product is greater than 2;
wherein over 50% by weight of the polymeric product has the guanidine at a-the terminal position of the polymeric product."

Claim 24 is rejected because it fails to provide sufficient notice to the public as to the scope of the claimed invention: the structure of claimed polymeric substance.  This i.e., to determine whether or not a person having ordinary skill in the art practicing in the same art would be on notice as to whether Claim 24 is being infringed.  
Claim 24 fails to adhere to the statutory purpose: pointing out and distinctly claiming the subject matter in order to provide notice to the interested public as to what invention they are excluded from.
                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1. Claims 21, 22, 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0368193 by PRETSCH  et al. Dec. 24, 2015 (cited in PTO-892 attached herewith) and further in view of Albert et al. Biomacromolecules 2003, 4, 1811-1817 (cited in PTO-892 mailed 12/16/2020).
 	Instant claims are drawn to polymer comprising an oxyalkylene diamine, an alkylene diamine, and a terminal group, wherein the terminal group comprises a guanidine or a salt thereof, wherein the terminal group contains no primary alkyl amine group; wherein the oxyalkylene diamine comprises a compound of a formula: NH2[(CH2)20]n(CH2)2NH2 wherein n is an integer between 2 and 5, wherein the alkylene diamine comprises a compound of a formula: NH2(CH2)nNH2 wherein n is an integer between 2 and 10.	
The ‘193 publication teach bioactive polymers as biocides, the polymers are polycondensation products of aminoguanidine and/or 1,3-diaminoguanidine with one or more diamines are provided including polyguanidine derivatives of the following formula (I) or a salt thereof:
        
     
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 The ‘193 publication discuss that the at least one diamine is used at an excess of 3 to 5 molar% in relation to the guanidine derivative (claims of the cited reference; see also examples; Tables ).

Shown below is a polymeric product as indexed in Registry File database This polymer reads on the product-by-process limitations of claims.
IT 885260-24-2P, 1,6-Diaminohexane-guanidinium
      hydrochloride-3,6-dioxa-1,8-octanediamine copolymer
        (control; manuf. of polyguanidines for biocides)
RN   885260-24-2  USPATFULL   
CN   Guanidine, hydrochloride (1:1), polymer with
       2,2'-[1,2-ethanediylbis(oxy)]bis[ethanamine] and 1,6-hexanediamine  (CA
       INDEX NAME)
        
     CM   1
        
     CRN  929-59-9
     CMF  C6 H16 N2 O2
         
STR      929-59-9

    PNG
    media_image10.png
    26
    296
    media_image10.png
    Greyscale


     CM   2
     CRN  124-09-4
     CMF  C6 H16 N2
STR      124-09-4

    PNG
    media_image11.png
    26
    120
    media_image11.png
    Greyscale


     CM   3
     CRN  50-01-1

STR      50-01-1

    PNG
    media_image12.png
    99
    80
    media_image12.png
    Greyscale

The ‘193 publication teach polymers comprising: 1) guanidine  or its salts, 2) alkylenediamines of formula NH2 (CH2)nNH2 where n is 2-10 and 3) oxyalkylenediamines of formula NH2 [(CH2)2O)]n(CH2)2NH2 n=2-5 ( formulae instant claim 21); terminal aminoguanidino (MAG) and 1,3-diaminoguanidino (DAG) moieties as for moieties within a chain, i.e. the attachment to the chain may be via any nitrogen atom; [0031].

Regarding instant claims 30, 40, 38-40, said polymers with application as biocide for reducing and eliminating germs with low toxicity, antagonizing bacterial, fungal and viral infections; antiparasitic; supplement for stabilizing or sterilizing
Products ( see claims  29-33 of the reference).

With respect to the limitations regarding  “the polymeric product exhibits cytotoxicity less than 0.03 ng TBT eq./g as measured by”, recited in claim 22, these limitations are drafted as an “intended use.” 

 MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” 

See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
In the instant case, the intended use limitations do not carry any patentable weight because the limitations do not further limit the structure of the claimed composition. 

Furthermore, according to ‘193 publication the polymer has application as fungicides with low toxicity. The prior art composition is clearly capable of performing the claimed intended use as product with antimicrobial of microbicidal activity.

The substance containing a polymer comprising an oxyalkylene diamine, an
alkylene diamine, and an end-capping agent comprising an end-capped amino compound comprising an amino compound as taught  by the cited  prior art differs from the instant claimed substance comprising a polymeric product comprising same  oxyalkylene diamine, an alkylene diamine, and guanidine  in that the prior art does not specify the polymeric product exhibits cytotoxicity less than 0.03 ng TBT eq./g or that microbiologically degradable; the prior art does not teach wherein over 50% by weight of the polymeric product has the guanidine at a terminal position of the polymeric product.
However, the prior art teaches a polymeric product comprising an oxyalkylene diamine, an alkylene diamine and guanidine as required by instant claims, therefore the missing descriptive matter of instant claims “wherein the terminal group comprises a guanidine or a salt, wherein the polymeric product exhibits cytotoxicity less than 0.03 ng In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.01.
The structural similarity provides the requisite motivation to modify known compounds to obtain new compounds with expectation that such compounds would have similar properties. 
Furthermore, the study of structure-activity relationships of substances containing oligoguanidines and the influence of counterion, diamine, and average molecular weight on biocidal activities is discussed in the article by Albert.
The article by Albert teach preparation of polymers by polycondensation of guanidinium salts and different diamines under varying conditions of a series of polymeric substances linear and terminated with one guanidine and one amino group (type A), two amino groups (type B), or two guanidine groups (type C) and concluded that an average molecular mass of about 800 Dais necessary for an efficient antimicrobial activity. Lower Mw's result in a rapid decrease of activity. By using guanidinium carbonate as the starting material, oligomers with low biocidal activity were obtained, which was caused by incorporation of urea groups during the polycondensation. The diamine determines the distance between two guanidinium 
Therefore, the prior art relied upon and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to modify polymer comprising alkylenediamines, oxyalkylenediamines and have guanidine as terminals group comprising guanidine  and have reasonable expectation of success. The structural similarity provides the requisite motivation to modify known compounds to obtain new compounds with expectation that such compounds would have similar properties.
Therefore, the instantly claimed substance comprising polymeric product, which is unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art compounds.
In conclusion, the polymeric substances comprising an oxyalkylene diamine, an alkylene diamine, and an end-capping agent comprising an end-capped amino compound such as  guanidine, wherein said polymer exhibit biocidal activities  were known in the art before the effective filing date of the claimed invention.
KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
2.Claim 24 is rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over US 2003/0031644 Feb. 13, 2003, by Fitzpatrick et al (cited in PTO892 mailed 12/16/2020).
The ‘644 publication teach polyguanidine polymers having antimicrobial activity (abstract).        Disclosed on [004] of the prior art is polymer of structure XXIV

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The polymer of prior art corresponds to the  claimed substance comprising an oxyalkylene diamine, an alkylene diamine, the end-capping comprises amino compound i.e. guanidine wherein at least a portion of the end-capping agent comprises a 
The cited reference does not specifically teach properties of the compound as cytotoxicity less than 0.03 ng TBT and ratio C/N or over 50% by weight of the polymeric product has the guanidine at terminal position. However, the prior art teaches   substance comprising a polymeric product comprising an oxyalkylene diamine, an alkylene diamine  as required by  instant claims, therefore the missing descriptive matter of instant claims “wherein the polymeric product exhibits cytotoxicity less than 0.03 ng TBT eq./g, and wherein a ratio of C to N (C/N) of the polymeric product is greater than 2” would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of instantly claimed structure of the compound. Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the same chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.01.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to since the ‘644 publication   with a reasonable expectation of success.
The ‘644 publication further teaches ionene polymers having antimicrobial activity antimicrobial activity (see abstract, see paragraphs [0008]-[0013] thus resulting in the practice of claim with a reasonable expectation of success.
Conclusion
Claims 21, 22, 24, 29-35, 37-40 are rejected.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622